Justice McCAFFERY,
dissenting.
Appellant, Ronald T. Bole, a volunteer with the McKean Volunteer Fire Department, was paged during the early morning hours of September 9, 2004, to respond to an automobile accident that had occurred on the other side of town from his house, some 3.2 miles away. A heavy rain had been falling for hours, the remnants of Hurricane Francine, and parts of the entire area had suffered severe flooding and downed trees. The driver of the automobile who sought assistance, Devin Finazzo, had been going too fast for the dangerous road conditions and had hydroplaned off the road. Finazzo himself was not badly injured; however, one of his two passengers nearly lost an arm. Finazzo used his cell phone to summon emergency help. The call was directed to the McKean Volunteer Fire Department, a member of which, in turn, paged Appellant. As Appellant drove over a bridge on his own property on the way to the fire station to get an ambulance, the bridge collapsed. Appellant was thrown from his truck and sustained severe injuries.
Appellant sued Finazzo, and the case settled. Ultimately, Appellant sought to recover underinsured motorist benefits from his own carrier, Appellee, on the basis that pursuant to the rescue doctrine, he was entitled to benefits.
More than one hundred years ago, this Court delineated the contours of what has come to be known as the rescue doctrine, as follows:
While one who rashly and unnecessarily exposes himself to danger cannot recover damages for injuries thus brought on himself, yet, where another is in great and imminent danger, he who attempts a rescue may be warranted, by sur*1262rounding circumstances, in exposmg his limbs or life to a very high degree of danger. In such case, he should not be charged with the consequences of errors of judgment resulting from the excitement and confusion of the moment; and, if he did not act rashly and unnecessarily expose himself to danger, and is injured, the injury should be attributed to the party that negligently or wrongfully exposed to danger the person who required assistance.
Corbin v. Philadelphia, 195 Pa. 461, 45 A. 1070, 1074 (1900) (quoted in Cooper v. Reading Railroad Co., 370 Pa. 192, 87 A.2d 916, 917 (1952)) (emphasis supplied).
The arbitration panel determined here that Appellant had used the care appropriate for a volunteer fireman responding to a call according to the protocols of his fire department. In other words, Appellant had not acted rashly nor had he unnecessarily exposed himself to danger. Therefore, Appellant’s injury should be attributed to the party that negligently or wrongfully exposed to danger the person who required assistance. Because the Majority concludes otherwise, I respectfully dissent.
Where the facts are uncontroverted and only one inference can be drawn, the question of whether there was a superseding or intervening cause which would prevent the defendant’s act from being the proximate cause of the injury is a question of law for the court to determine. Powell v. Drumheller, 539 Pa. 484, 653 A.2d 619, 624 (1995). I believe that, as a matter of law, Finazzo could have reasonably foreseen that Appellant would be summoned to immediately respond to Finazzo’s call for help, and that Appellant would thereby be exposed to the same forces of nature, i. e., the same driving rains, that had caused Finazzo’s accident. Circumstances similar to those of this case are likely to be present in many cases wherein plaintiffs will seek to invoke the rescue doctrine. Rescuers are often called to act under severe weather conditions or at times of natural disaster. The very forces that caused the original tortfeasor’s conduct to be adjudged negligent are frequently extant during the time of the rescuer’s response. The circumstances of this case demonstrate that it is foreseeable that a rescuer will encounter the same hazards as did the original tortfeasor, particularly where advances in telecommunications technology now make possible the types of rapid responses that are commonly expected of, and provided by, rescuers.
Here, the facts are uncontroverted and there is, in my opinion, only one reasonable inference that can be drawn as to whether there was a superseding or intervening cause, to wit, that Finazzo could have reasonably foreseen that Appellant would be summoned to immediately respond to his call for help. Further, in my opinion, it was reasonably foreseeable that the inclement weather conditions could have caused any manner of hazards by which Appellant could have been harmed during the course of his responding to Finazzo’s distress call. Therefore, I would reverse the order of the Superior Court and remand for entry of an order in favor of Appellant.